Case 5:19-cv-05134-PKH Document 56-7                   Filed 06/05/20 Page 1 of 1 PageID #: 3024


  From:          Lander, Gregory S (FAA)
  To:            William Changose
  Subject:       N9493X
  Date:          Wednesday, May 20, 2020 10:48:16 AM


 Dear Attorney Changose,

 RE: N9493X

 The FAA opened an investigation, 2019SW110007, into maintenance performed on a Cessna
 182R, Tail number N9493X in April, 2019. The aircraft was granted a one-time ferry permit
 to fly from Oklahoma City to Wings Avionics, in Fayetteville, Arkansas. After its arrival in
 Fayetteville, AR, personnel from the Little Rock Fight Standards District Office, inspected the
 aircraft. After an initial visual inspection, the FSDO personnel agreed that Mr. Brady Terry
 and Mr. Michael Sergeant would perform further inspection of the aircraft and report their
 findings to the Little Rock FSDO. Mr. Terry was asked to fully document his inspeciton,
 including photos and video, and to provide statements, the photos and vidoe to the FAA. The
 inspection and reporting process began in May 2019, and ended in March, 2020. Based on the
 reports from the certified repair station personnel and a certified A&P (IA) mechanic, the
 aircraft continues to be grounded because the aircraft was rendered un-airworthy. Due to
 concerns for the safety of the occupants and the general public, N9493X is not eligible for a
 ferry permit at this time. The FAA issued an emergency order on May 8, 2020, revoking the
 repair station certificate of Elite Aviation Service of Springdale, Arkansas. All reports,
 photographs, videos, and documentation received from Mr. Terry are contained in the FAA’s
 investigative report, 2019SW110007.


 Sincerely,

 Gregory S. Lander
 Attorney, Enforcement Branch
 Southwest Team
 FAA Southwest Region
 Cell – Call First: 817-228-2564
 Desk: (817) 222-5083
 Main: (817) 222-5099

 ******************************************************
 PLEASE NOTE: This communication is CONFIDENTIAL; it may contain or reflect legal
 analysis and opinion of Agency Counsel for the benefit of Agency decision-making and
 action. It may be subject to attorney/client; attorney work product; and or deliberative
 privileges from disclosure.

 THIS MESSAGE is intended only for use by the named addressee and may contain privileged
 and/or confidential information. If you are not the named addressee you should not
 disseminate, copy, or take any action in reliance on it. If you have received this message in
 error please notify FAA Enforcement Division, Southwest Team, (817) 222-5099, and delete
 this message and any attachments accompanying it immediately.
                                                                            Exhibit
                                                                              G
